Title: To George Washington from Lawrence Lewis, 21 November 1798
From: Lewis, Lawrence
To: Washington, George



My dear Sir,
Mount Vernon November 21st 1798

My Aunt has communicated to me, that part of your letter to her, wherein you kindly request to be rememberd to me, and at the same time appear to be at a loss to account for my absence at the time of your departure from this—Let me assure you my dear Sir, to me it was a source of infinite regret that, indisposition that morning, was in some measure the cause of an appearance of neglect from me, and which deprived me of an opportunity of expressing my wishes for your safety, which was the sincere wish of my heart—Confind to my room, which is remote from the door which carriages drive up to, I did not hear its approach, therefore was not apprized of your departure untill some time after, nor did I expect you to have set off that morning so soon knowing it was your intention to proceed no farther than the City that day—Indisposition however should not have prevented my doing what was evidently my duty, had I not been led to believe, I should have been apprized of your setting off, by Mr Lear’s saying when he left my room he should see me again before his departure, this amidst the hurry of business I suppose he forgot—If these circumstances

combined can in any manner exculpate me from my appearance of neglect I shall be happy—and be assured my dear Sir, whenever I am intentionally neglectful, or fail in that respect so much the due of an indulgent Uncle and Aunt, I shall think a forfeiture of your friendship, and a dismission from your House (where tis my happiness to be) a punishment justly my due—I am sensible I possess too great a degree of diffidence, which often renders me awkward, and may be construed into inattention, or want of respect—But if I know my own heart, Sir, it proceeds from no such cause—How cheerfully would I devest my self of it—But time as yet has not been able to affect it, altho aided by my own exertions; but you my dear Sir must already have witnessed this defect of nature in me, and will from your indulgent disposition, make such allowances as it deserves.
The arrival of Richard Parkinson, has I imagine been announced to you ere this, after the tedious passage of eleven weeks—On board Ship there was a number of Horses, of which eight or nine died on the passage tho I believe not all, the property of Parkinson; yet he appears to be a considerable looser—I am told the property is considered by the Capt. (i.e. the Horses Cattle and Hogs[)] as yours; and have actuly been shipt as such—Parkinson in frameing this tale, no doubt had his views of interest, knowing himself unable to pay the freight, and the consequence would be a detention of his property on board untill paid for, he deceitfully determine[d] to land the property under your name, well knowing when the deceit should be discovered, the Ship could only come at the freight, but through the tedious forms of the Law—I may judge too harshly of the man, but am strengthened in my opinion of him, from what Rawlings says who has just returned from bord the Ship, and confirms what I heard, that the property was considered as yours.
The late warm weather created with us some uneasiness lest the fever shoul[d] again break out with violence, and render your situation painful and critical—but am happy to finde by the Gazettes our fears were groundless.
I believe you have been informed of my wish to have some appointment in the Army—young in the art of war, my views are by no means ambitious; to you I submit it, to place me in any situation, that in your judgment shall be best—should I be fortunate enough to obtain an appointment, I can affirm a full determination

of doing my duty, for by so doing, only, can a Officer expect to gain respect.
My health is much as it was when you left us, every now and then having a return of the ague, which prevents my gaining flesh or strength tho I am happy to informe you I am nearly restored to the perfect use of my eye. The family joins me in best wishes for your health, and safe returne—I am dear Uncle your affectionate nephew

Lawrence Lewis

